NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOHNNY T. ALLEN,                         )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-2381
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hendry County; James D. Sloan, Judge.

Johnny T. Allen, pro se.




PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and SMITH, JJ., Concur.